Order filed June 6, 2013



                                    [pic]



                                   In The

                              Court of Appeals

                                   For The

                           First District of Texas

                                 ___________

                             NO.  01-12-01027-CR
                                ____________

                       Robert Michael Gomez, Appellant

                                     v.

                        The State of Texas, Appellee


                   On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 10CR3363



                                    ORDER

      This court  has  determined,  pursuant  to  Texas  Rule  of  Appellate
Procedure 34.5(f) and 34.6(g)(2), that  it  must  inspect  the  original  of
State's exhibit 25, State's exhibit 26, and Defendant's exhibit 1.

      The clerk of the 405th District Court is directed to  deliver  to  the
Clerk of this court the original of State's exhibit 25, State's  exhibit  26
and Defendant's exhibit 1, on or before June 17, 2013.  The  Clerk  of  this
court is  directed  to  receive,  maintain,  and  keep  safe  this  original
exhibit; to deliver it to the justices of this court for  their  inspection;
and, upon completion of  inspection,  to  return  the  original  of  State's
exhibit 25, State's exhibit 26 and Defendant's exhibit 1, to  the  clerk  of
the 405th District Court.



                                       PER CURIAM